                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HANSJOERG DARIZ,
                        Plaintiff,                           CIVIL ACTION NO. 18-4883
             v.
 REPUBLIC AIRLINE INC and REPUBLIC
 AIRWAYS HOLDINGS INC.,
                        Defendants.

                                             ORDER

       AND NOW, this 1st day of May 2019, upon consideration of Republic Airline Inc. and

Republic Airways Holdings Inc.’s (collectively, “Republic”) Motion to Transfer Venue of this

case to the Southern District of Indiana [Doc. No. 3] and the responses thereto, and for the

reasons stated in the accompanying Memorandum Opinion, it is hereby ORDERED that

Republic’s Motion [Doc. No. 3] is DENIED.

       It is so ORDERED.

                                                     BY THE COURT:
                                                     /s/ Cynthia M. Rufe
                                                     _____________________________
                                                     CYNTHIA M. RUFE, J.
